Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 5/24/21.  Claims 1, 7, 13, 21, and 22 have been amended.  Claims 2-5, 8-11, and 14-20 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noland et al [US 2016/0232774] in view of Yoshifumi et al [JP 2001 236822].
For claim 1, the system for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) taught by Noland includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor units are met by the threat sensing device (No. 10), which may be a gunshot detection sensor (Paragraph 65), the gunshot sensor units comprising one or more microphones (Paragraph 169: microphones; Paragraph 172: MEMS microphones), for detecting acoustic anomalies (Paragraph 69: “acoustic sensor(s)”); and 2) the claimed reflectors are met by the parabolic reflector (Paragraph 191) for collecting and focusing sound waves onto the one or more microphones.  However, there is no mention of attachment mechanisms for securing the gunshot sensor units to the lighting units wherein the lighting units comprise reflectors for directing light emitted by the lighting units and said reflectors collect and focus sound waves onto the one or more microphones.
Integrated sound pickup devices and lighting systems have been used in the prior art.  The system taught by Yoshifumi teaches a microphone (Paragraph 4) placed at or near the focal position of a reflective curved plate that can also reflect light for illumination (Fig. 3).  The reflector is used not only as a reflector for illumination but also as a reflector for sound collection (Paragraph 8).  Furthermore, the Yoshifumi reference teaches attachment means using a plurality of wire-like or rod-like microphone supports.  A paraboloid or spherical shape can be used.  Light from a light source can be reflected to illuminate the living space.
The obvious advantage presented by the Yoshifumi reference (Abstract, Paragraph 13) is that is enables sounds to be recorded or sensed in the living area while not intruding or impairing the appearance of lighting devices in the sensed space.  No extra reflector for collecting the sound is needed as the reflector for the light can do two jobs simultaneously.  The Noland reference pertains to a combination lighting device and sound collecting device that would benefit from the Yoshifumi improvement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflector to reflect light as well as gather sound data for the purpose of providing an efficient sensor unit without impairing the appearance of the lighting unit.
For claim 6, the threat sensing devices (No. 10) of Noland generate acoustic data to send to a system gateway for analysis (Paragraph 150).
For claim 7, the method for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) taught by Noland includes the following claimed steps, as noted, 1) the claimed collecting and focusing sound waves is achieved using the parabolic reflector (Paragraph 191) that collects sound waves onto one or more microphones (Paragraph 169: microphones; Paragraph 172: MEMS microphones), and 2) the claimed detecting acoustic anomalies is achieved using the said microphones (Paragraph 69: “acoustic sensor(s)”).  However, there is no mention of securing the gunshot sensor units to lighting units for illuminating areas of a premises where the gunshot sensor units are located via attachment mechanisms, wherein the reflectors also collect and focus sound waves onto the one or more microphones of the gunshot sensor units.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 12, the threat sensing devices (No. 10) of Noland generate acoustic data to send to a system gateway for analysis (Paragraph 150).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Noland et al in view of Yokoi et al [U.S. 4,709,330].
For claim 13, the hybrid gunshot sensor unit (Paragraph 174: “threat sensing device 10 integrated into a light housing”) taught by Noland includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor is met by the threat sensing device (No. 10), which may be a gunshot detection sensor (Paragraph 65), the gunshot sensor comprising one or more microphones (Paragraph 174: “microphone with gunshot detection circuitry”), and 2) the claimed building system element is met by the light housing (Fig. 4).  However, the building system element is not a fire suppression sprinkler.
Fire suppression sprinklers have been used in fire alarm and fire alerting systems almost since their inception.  The system for supervising and guiding persons taught by Yokoi teaches loudspeakers (No. 11) to guide persons to an exit or alert them of a fire condition.  Also, fire sprinkling systems (No. 36) are used to prevent the fire by sprinkling water (Col. 5, Lns. 31-33).  The Yokoi reference is plain evidence that fire sprinklers have been used in fire alarm systems and is therefore considered an obvious element to add to an emergency system in that lives would be saved by the water sprinkler upon detection of a fire condition.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Monroe [U.S. 7,228,429] in view of Baranek et al [U.S. 6,552,963].
For claim 21, the system for detecting gunshots (Col. 5, Lns. 62-64) taught by Monroe includes gunshot detector units (microphone 35 to detect local ambient sounds and to support acoustic event detection of gunshots, Col. 11, Lns. 56-59) for detecting gunshots, each of the gunshot sensor units comprising an attachment mechanism for attaching the sensor units to distributed devices of one or more building management systems for the premises (Fig. 1, microphone 35 is integrally formed into the appliance No. 5 containing a variety of devices that are commonplace in educational, institutional, or office environments, including clock display to display information, Col. 11, Lns. 49-52; equivalent connector 40 for connecting to a facility network, Col. 12, Lns. 3-4; Fig. 20, the appliance may also include a thermostat, claim 31; Fig. 40; the appliance may also include an exit sign).  However, there is no mention of attaching the gunshot sensor units to existing devices.
Gunshot detection units have been attached to existing building management systems for some time.  The Baranek reference teaches a plurality of detector units that communicate with a central monitoring unit (Abstract).  One embodiment of the Baranek reference (Col. 7, Lns. 1-22) teaches the retrofit or addition of the device to conventional installed fire and burglar alarm systems that use a central receiving unit for data from already existing fire sensors.  The detector units (No. 12) could be configured to communicate over existing means of communication wiring into or multiplexing into hard wired existing wires simply adding a channel to the wireless channels in a wireless system.  It is therefore anticipated that the units could be retrofitted into existing alarm installations and provide additional utility of firearm discharge detection.
The obvious advantage of retrofitting firearm discharge detection devices is to install the detection devices into an already existing management system without having to overhaul the entire system, thereby saving time and money in installation costs.  Merely adding the gunshot detection devices would take a fraction of the time to replace an entire management system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gunshot detection units of Monroe into an existing management system in order to save time and money in installation.
For claim 22, the method for detecting gunshots within a premises (Col. 5, Lns. 62-64) taught by Monroe secures gunshot sensor units (microphone 35 to detect local ambient sounds and to support acoustic event detection of gunshots, Col. 11, Lns. 56-59) to distributed devices of one or more building management systems for the premises via attachment mechanisms of the gunshot sensor units (Fig. 1, microphone 35 is integrally formed into the appliance No. 5 containing a variety of devices that are commonplace in educational, institutional, or office environments, including clock display to display information, Col. 11, Lns. 49-52; equivalent connector 40 for connecting to a facility network, Col. 12, Lns. 3-4; Fig. 20, the appliance may also include a thermostat, claim 31; Fig. 40, the appliance may also include an exit sign), wherein the gunshot sensor units detect gunshots.  However, there is no mention of attaching the gunshot sensor units to existing devices of the management system.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 21 above.

Response to Arguments
Applicants’ Argument:
	“Thus, for example, the reflectors of existing lighting units can be used to improve the sound collection capability of the gunshot sensor units.
	Yoshifumi does not show or suggest this functionality as claimed.  In Yoshifumi, the microphone supports do not secure gunshot sensor units to lighting units and instead are part of an integrated lighting and sound collection device.  Thus, the microphone supports are not analogous to the claimed attachment mechanisms.”

Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive.

Response to Applicants’ Argument:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Furthermore, the Yoshifumi plainly depicts (Fig. 3) an attachment mechanism of the microphone in the form of the wire-like or rod-like supports.  Moreover, the Noland reference explicitly describes the gunshot sensor units as microphones (see rejection above).  The Yoshifumi reference was introduced into the combination of references above as a clear example of attaching a microphone to a reflector that can perform the simultaneous function of reflecting light as well as focusing sound waves to the attached microphone.  As microphones and reflectors are used in the Noland reference, this is considered ample suggestion to combine the two references in that both pertain to similar subject matter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
7/12/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687